Citation Nr: 1134249	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970.  He died in October 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the benefit sought on appeal.  In September 2010, the Board remanded the claim for additional development.  

In her August 2006 substantive appeal, the appellant requested a Board hearing. Before the scheduled hearing, the appellant withdrew her request in April 2008.  38 C.F.R. § 20.702.  

The issue of entitlement to special monthly pension based on the need for aid and attendance, or by reason of being housebound, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran died in October 2004.  The death certificate, in Part I, lists the immediate cause of death as pulmonary embolism; in Part II, "other significant conditions contributing to death but not resulting in the underlying cause given in Part I," lists "left leg cutaneous infection."

2.  During the Veteran's lifetime, service connection was in effect for posttraumatic stress disorder, "headaches, residual of head injury," "scar, right thigh, residual of rocket wound," "scars, multiple back, residuals of shell fragment wounds," "residuals, injury to face," acneform diseases, and moderate restrictive lung disease.

3.  The Veteran's cause of death is not related to his service, or a service-connected disability. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant contends that the Veteran's cause of death is related to his service.  The appellant essentially contends that the Veteran was exposed to Agent Orange during service, and that this is related to his cause of death.  In addition, she has essentially asserted that his cause of death is related to retained shrapnel from his shell fragment wounds sustained in Vietnam, which she has asserted were to both of his legs.  See appellant's appeal, received in August 2006. 

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service- connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."   38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports do not show any treatment for a pulmonary embolism.  Between March and April of 1968, he was hospitalized for about seven days with multiple fragment wounds of the right thigh, and back.  He was returned to duty with a 21-day profile.  In December 1969, he was involved in a motor vehicle accident.  The impression was whiplash injury with occipital neuralgia in addition to a scalp laceration.  The Veteran's separation examination report, dated in December 1969, shows that his heart, lungs, chest, and lower extremities, were clinically evaluated as normal; the report notes a history of whiplash injury with occipital neuralgia, a contusion and laceration of the head, and a scar at the right posterior lumbar area and upper area, posterior aspect, right thigh.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1991 and 2010.  

This evidence includes private treatment reports, dated in October 1991, which show that the Veteran was treated for complaint of a two-week history of left lower extremity pain, and that he was admitted with pleuritic chest pain.  The impressions noted deep vein thrombosis, left lower extremity, and acute pulmonary embolism secondary to venous insufficiency and varicosities of the left lower extremity with probably acute thrombophlebitis.  

Reports from Monongalia General Hospital (MGH), dated between November and December of 1991, show treatment for diagnoses that included acute pulmonary embolism and pulmonary infarction with hemoptysis, deep venous thrombosis of the left lower extremity, massive obesity, hypoxia secondary to pulmonary embolism and obesity, and transient hypertension.  He was started on Coumadin, and instructed on anti-coagulation therapy and a weight reduction plan.  

Private treatment reports from A.H., M.D., dated between 1991 and 1994, show that the Veteran received a number of treatments for chronic venous insufficiency, with use of Coumadin.  A November 1994 report states, "The patient weighs over 300 lbs.  Again, if he doesn't start losing some weight the long term outlook for this is very poor."

A March 1992 private treatment report shows treatment for an open left leg ulcer.  The report notes that he was markedly obese, and that he had a history of deep venous thrombosis (DVT) and a pulmonary embolus.  The impressions were venous stasis ulcer, and "venous insufficiency, probably due to his recent DVT and his marked obesity." 

Between June and July of 1994, private treatment reports show treatment for diagnoses of cellulitis, left leg, and stasis dermatitis, left leg.  He was started on Coumadin, and advised "to lose weight as much as possible."  

A VA hospital report, covering treatment provided between January and February of 1997, shows treatment for PTSD, alcohol dependency in remission, with Axis II diagnoses that included hypertension.  

A VA spine examination report, dated in March 1997, shows that the Veteran was noted to be six feet tall, and to weigh 385 pounds.  On examination, he had a healed, nontender, four-inch scar at the right lumbosacral spine.  An X-ray of the right thigh was negative.  X-rays of the lumbar spine showed some spurring at L4-L5.  The examiner stated, "I do not see any problems with the scars.  They are healed alright [sic] and I do not see any defect.  His main problem is obesity and blood clots in his left leg.  At the present time the blood clots are the most serious things.  They have to be cleared up and later on he needs to find some way to get his weigh down.  Even if he goes down 100 pounds it would be great."  

A VA general medical examination report, dated in March 1997, contains diagnoses that included moderate restrictive lung disease with shortness of breath, acneform disease, hypertension, hyperglycemia, and deep venous thrombosis, left.  

A VA brain examination report, dated in March 1997, contains impressions of cephalgia, and obesity.  

Several VA hospital reports, covering treatment provided between 1998 and 2002, shows hospitalization for chronic DVT of the left lower leg with superimposed cellulitis, left lower extremity cellulitis, venous stasis, lymphedema, chronic stasis ulcer, and osteomyelitis.  He was also treated for diabetes, depression and PTSD.

VA progress notes show ongoing treatment for the aforementioned left leg disorders between 2000 and 2004.  

The Veteran died in October 2004.  The death certificate, in Part I, lists the immediate cause of death as pulmonary embolism; in Part II, "other significant conditions contributing to death but not resulting in the underlying cause given in Part I," lists "left leg cutaneous infection."  The certificate indicates that the Veteran died at his residence.  

During the Veteran's lifetime, service connection was in effect for posttraumatic stress disorder (PTSD), "headaches, residual of head injury," scar, right thigh," residual of rocket wound" (evaluated as noncompensable) (0 percent disabling), "scars, multiple back, residuals of shell fragment wounds," (evaluated as noncompensable), "residuals, injury to face," acneform diseases, and moderate restrictive lung disease.  

In an opinion, dated in December 2010, a VA physician stated that the Veteran's C-file had been reviewed.  The Veteran's medical history was summarized.  The physician stated that none of the Veteran's examination reports revealed any disease or complication of his injured right thigh, and that his left leg DVT began 23 years after his right thigh injury.  He noted that the Veteran was markedly obese with limited mobility, which are risk factors for DVT and PE (pulmonary embolism).  He further stated, "I would expect DVT on the right side if it was from the injury and much earlier than it happened, usually within [a] few weeks of the injury.  After considering all the facts, the left leg DVT and PE are less likely as not caused by or as a result of the service connected right thigh injury."  

The Board finds that the claim must be denied.  The Veteran was not treated for a pulmonary embolism during service.  His heart, lungs, chest, and lower extremities, were clinically evaluated as normal in his December 1969 separation examination report.  The next relevant medical evidence is dated in October 1991, which is a period of about 21 years.  At that time, he was shown to have deep vein thrombosis of the left lower extremity, and acute pulmonary embolism secondary to venous insufficiency and varicosities of the left lower extremity with probable acute thrombophlebitis.  In essence, the Veteran received ongoing care for these symptoms beginning in 1991, with subsequent treatment for conditions that included left leg cellulitis, lymphedema, chronic stasis ulcer, and osteomyelitis.  There is no competent evidence of record which associates the Veteran's cause of death with any service-connected disability.  With regard to the appellant's argument that the Veteran's service-connected right thigh disability is related to his cause of death, the Board further finds that the December 2010 VA opinion is highly probative evidence against the claim.  In this opinion, the examiner concluded that the Veteran's left leg DVT and PE are less likely as not caused by or as a result of his service-connected right thigh injury.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).     

With regard to the claim based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time between service in Vietnam and the current problems at issue clearly indicates no connection, beyond the fact that such disorders have not been found to be connected with exposure to herbicides.  Finally, there is no competent evidence of record which associates the Veteran's pulmonary embolism, or left leg cutaneous infection, with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board has also considered that although service connection was not in effect for diabetes at the time of the Veteran's death, that diabetes mellitus type 2 is a presumptive service connection for veterans exposed to Agent Orange under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, there is no competent evidence of record to show that diabetes mellitus is related to the Veteran's pulmonary embolism, or left leg cutaneous infection.  Accordingly, the claim must be denied.  

The Board has also considered an article submitted in support of the appellant's claim, which states that veterans exposed to Agent Orange have a greater risk of diabetes, heart disease, hypertension, and non-malignant lung diseases.  However, the Board's analysis pertaining to Agent Orange exposure, supra, is applicable here.  The Veteran's cause of death is not presumed to be related to exposure to Agent Orange, nor is there any competent evidence associating his cause of death with such exposure.  In summary, this literature is so general in nature, and nonspecific to the appellant's case, that the Board affords it little probative weight, as none of it provides medical evidence demonstrating a causal relationship between the Veteran's service and the cause of his death on any basis.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran's cause of death, in 2004, is related to his service, which ended in 1970.  In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran's cause of death is not related to his service), the Board finds that the medical evidence outweighs the appellant's contentions that the Veteran's cause of death is related to his service.  

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in December 2004, and September 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, in September 2010, the Board remanded the claim for the appellant to be provided notice in compliance with Hupp.  That same month, the appellant was provided with notice that is in compliance with Hupp. 

The September 2010 notices did not comply with the requirement that such a notice must precede the adjudication.  The Board finds that any deficiency in the notice to the appellant, or the timing of this notice, is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  After the September 2010 letter was sent, the case was readjudicated and in May 2011, a Supplemental Statement of the Case was provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Furthermore, a review of the appellant's statements, and those of her representative, indicate that the appellant, and/or those acting on her behalf, have actual knowledge of what is needed to grant the claim, and that they have had a meaningful opportunity to participate in the development of her claim.  See e.g., representative's brief, received in July 2011; appeal (VA Form 9), received in August 2006; appellant's letter, received in December 2004.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  The appellant's arguments demonstrate that she has an understanding of the applicable legal criteria.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In September 2010, the Board remanded this claim.  As noted above, the Board directed that the appellant be afforded notice in compliance with Hupp, and this was done that same month.  The Board also directed that an etiological opinion be obtained, and this was done in December 2010.  A review of the examination report shows that the physician stated that the Veteran's C-file had been reviewed, and that it includes sufficient details and findings, such that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  An etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


